     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 1 of 12 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL NIEMAN, individually, and )              Case No.
     on behalf of all others similarly situated, )
12                                               )    CLASS ACTION
13   Plaintiffs,                                 )
                                                 )    COMPLAINT FOR:
14
            vs.                                  )
15                                               )    1.   NEGLIGENT VIOLATIONS OF
                                                           THE TELEPHONE CONSUMER
16   WISE TRAVEL INC. D/B/A                      )         PROTECTION ACT [47 U.S.C.
     SNAPTRAVEL; HUSSEIN FAZAL; )                          §227(b)]
17   HENRY SHI, and DOES 1 through 10, )              2.   WILLFUL VIOLATIONS OF
                                                           THE TELEPHONE CONSUMER
18   inclusive,                                  )         PROTECTION ACT [47 U.S.C.
                                                 )         §227(b)]
19   Defendant.                                  )
20                                               )    DEMAND FOR JURY TRIAL
21                                               )

22
           1.     MICHAEL NIEMAN (“Plaintiff”) bring this Class Action Complaint
23
     for damages, injunctive relief, and any other available legal or equitable remedies,
24
     resulting from the illegal actions of WISE TRAVEL INC. D/B/A SNAPTRAVEL,
25
     HUSSEIN FAZAL, and HENRY SHI (collectively, “Defendants”), in negligently
26
     contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the Telephone
27
     Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading
28


                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 2 of 12 Page ID #:2




 1   Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to
 2   himself and his own acts and experiences, and, as to all other matters, upon
 3   information and belief, including investigation conducted by their attorneys.
 4         2.     The TCPA was designed to prevent calls and messages like the ones
 5   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 6   “Voluminous consumer complaints about abuses of telephone technology – for
 7   example, computerized calls dispatched to private homes – prompted Congress to
 8   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9         3.     In enacting the TCPA, Congress intended to give consumers a choice
10   as to how creditors and telemarketers may call them, and made specific findings
11   that “[t]echnologies that might allow consumers to avoid receiving such calls are
12   not universally available, are costly, are unlikely to be enforced, or place an
13   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
14   end, Congress found that
15                [b]anning such automated or prerecorded telephone calls to the
16                home, except when the receiving party consents to receiving the
17                call or when such calls are necessary in an emergency situation
18                affecting the health and safety of the consumer, is the only
19                effective means of protecting telephone consumers from this
20                nuisance and privacy invasion.
21   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
22   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
23   purpose).
24         4.     Congress also specifically found that “the evidence presented to the
25   Congress indicates that automated or prerecorded calls are a nuisance and an
26   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
27   Mims, 132 S. Ct. at 744.
28         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 3 of 12 Page ID #:3




 1   TCPA case regarding calls to a non-debtor similar to this one:
 2
 3                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 4                Act curtails the use of automated dialers and prerecorded messages to
 5                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 6
                  answering the call. An automated call to a landline phone can be an
 7                annoyance; an automated call to a cell phone adds expense to
 8                annoyance.
 9         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

10         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

11   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

12   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

13                                  Jurisdiction and Venue

14         7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,

15   a resident of California, seeks relief on behalf of a Class, which will result in at least

16   one class member belonging to a different state than that of Defendants, who are a

17   incorporated in Delaware and headquartered and doing business within and

18   throughout California. Plaintiff also seeks $1,500.00 in damages for each call in

19   violation of the TCPA, which, when aggregated among a proposed class in the

20   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.

21   Therefore, both diversity jurisdiction and the damages threshold under the Class

22   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

23         8.     Venue is proper in the United States District Court for the Central

24   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

25   business in, and Plaintiff resides in, Los Angeles County, California.

26                                           Parties

27         9.     Plaintiff is, and at all times mentioned herein was, a natural person and

28   citizen and resident of the State of California. Plaintiff is, and at all times mentioned



                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 4 of 12 Page ID #:4




 1   herein was, a “person” as defined by 47 U.S.C. § 153(39).
 2         10.   Defendant,    WISE     TRAVEL          INC.   D/B/A   SNAPTRAVEL
 3   (“Defendant WTI”), is a company offering hotel deals over SMS, Messenger,
 4   WhatsApp, and other conversational interfaces, and is a “person” as defined by 47
 5   U.S.C. § 153(39).
 6         11.   Defendant, HUSSEIN FAZAL (“Defendant FAZAL”), is an
 7   individual who at all relevant times was the president, chief executive officer
 8   (“CEO”), and co-founding partner of Defendant WTI. As president of Defendant
 9   WTI, Defendant FAZAL was responsible for the overall success of the company.
10   Defendant FAZAL materially participated in marketing by occupying a position of
11   critical importance to Defendant WTI’s business. As the founding partner and CEO
12   of Defendant WTI, Defendant FAZAL is liable for the nefarious conduct engaged
13   in by Defendant WTI and its agents acting on Defendant WTI’s behalf. Defendant
14   FAZAL continued to play a key role in maintaining and expanding Defendant
15   WTI’s activities throughout the time in question. Furthermore, Defendant FAZAL
16   is a “person” as defined by 47 U.S.C. § 153(39).
17         12.   Defendant, HENRY SHI (“Defendant SHI”), is an individual who at
18   all relevant times was the chief technology officer (“CTO”), and co-founding
19   partner of Defendant WTI. As CTO of Defendant WTI, Defendant SHI was
20   responsible for the overall success of the company. Defendant SHI materially
21   participated in marketing by occupying a position of critical importance to
22   Defendant WTI’s business. As the co-founding partner and CTO of Defendant
23   WTI, Defendant SHI is liable for the nefarious conduct engaged in by Defendant
24   WTI and its agents acting on Defendant WTI’s behalf. Defendant SHI continued to
25   play a key role in maintaining and expanding Defendant WTI’s activities
26   throughout the time in question. Furthermore, Defendant SHI is a “person” as
27   defined by 47 U.S.C. § 153(39).
28         13.   Plaintiff believes, and thereupon alleges, that Defendants WTI,


                               CLASS ACTION COMPLAINT
                                            -4-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 5 of 12 Page ID #:5




 1   FAZAL, and SHI were acting for the mutual benefit of one another and in concert
 2   at all times relevant herein, and will therefore be referred to hereinafter and
 3   collectively as “Defendants”.
 4         14.    The above named Defendants, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12         15.    Plaintiff is informed and believes that at all relevant times, each and
13   every Defendants was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                                   Factual Allegations
19         16.    In or about August of 2019, Plaintiff received a series of unsolicited
20   text messages from Defendants on his cellular telephone, number ending in -2427.
21         17.    During this time, Defendants began to use Plaintiff’s cellular telephone
22   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
23   via text messages, including a text message sent to and received by Plaintiff on or
24   about August 22, 2019, from Defendants.
25   ///
26   ///
27   ///
28   ///


                                CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 6 of 12 Page ID #:6




 1           18.   On August 22, 2019, Plaintiff received a series of texts from
 2   Defendants that read:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13           19.   Hours later, Plaintiff received another text from Defendants. It read:
14
15
16
17
18
19           20.   The following day, Plaintiff received another text from Defendants. It
20   read:
21
22
23
24
25           21.   This text message placed to Plaintiff’s cellular telephone was placed
26   via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone dialing
27   system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
28   § 227 (b)(1)(A).


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 7 of 12 Page ID #:7




 1         22.      The telephone number that Defendants, or their agent, called was
 2   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 3   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 4         23.      These telephone calls constituted calls that were not for emergency
 5   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 6         24.      Plaintiff was never a customer of Defendants’ and never provided his
 7   cellular telephone number Defendants for any reason whatsoever. Accordingly,
 8   Defendants and their agent never received Plaintiff’s prior express consent to
 9   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
10         25.      These telephone calls by Defendants, or its agents, violated 47 U.S.C.
11   § 227(b)(1).
12                                 CLASS ALLEGATIONS
13         26.      Plaintiff brings this action on behalf of himself and on behalf of and
14   all others similarly situated (“the Class”).
15         27.      Plaintiff represents, and is a member of, the Class, defined as follows:
16
                    All persons within the United States who received any
17                  unsolicited text messages from Defendants which text
18                  message was not made for emergency proposes or with
                    the recipient’s prior express consent within the four years
19
                    prior to the filing of this Complaint
20
21         28.      Defendants and their employees or agents are excluded from the Class.
22   Plaintiff does not know the number of members in the Class, but believes the Class
23   members number in the hundreds of thousands, if not more. Thus, this matter
24   should be certified as a Class action to assist in the expeditious litigation of this
25   matter.
26         29.      Plaintiff and members of the Class were harmed by the acts of
27   Defendants in at least the following ways: Defendants, either directly or through
28   their agents, illegally contacted Plaintiff and the Class members via their cellular


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 8 of 12 Page ID #:8




 1   telephones by using marketing and text messages, thereby causing Plaintiff and the
 2   Class members to incur certain cellular telephone charges or reduce cellular
 3   telephone time for which Plaintiff and the Class members previously paid, and
 4   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
 5   members were damaged thereby.
 6         30.    This suit seeks only damages and injunctive relief for recovery of
 7   economic injury on behalf of the Class, and it expressly is not intended to request
 8   any recovery for personal injury and claims related thereto. Plaintiff reserves the
 9   right to expand the Class definition to seek recovery on behalf of additional persons
10   as warranted as facts are learned in further investigation and discovery.
11         31.    The joinder of the Class members is impractical and the disposition of
12   their claims in the Class action will provide substantial benefits both to the parties
13   and to the court. The Class can be identified through Defendants’ records or
14   Defendants’ agent’s records.
15         32.    There is a well-defined community of interest in the questions of law
16   and fact involved affecting the parties to be represented. The questions of law and
17   fact to the Class predominate over questions which may affect individual Class
18   members, including the following:
19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendants or their agents sent any text messages to
21                       the Class (other than a message made for emergency purposes
22                       or made with the prior express consent of the called party) to a
23                       Class member using any automatic dialing system to any
24                       telephone number assigned to a cellular phone service;
25                b.     Whether Plaintiff and the Class members were damaged
26                       thereby, and the extent of damages for such violation; and
27                c.     Whether Defendants and their agents should be enjoined from
28                       engaging in such conduct in the future.


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 9 of 12 Page ID #:9




 1         33.    As a person that received at least one marketing and text message
 2   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
 3   of the Class. Plaintiff will fairly and adequately represent and protect the interests
 4   of the Class in that Plaintiff has no interests antagonistic to any member of the Class.
 5         34.    Plaintiff and the members of the Class have all suffered irreparable
 6   harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
 7   action, the Class will continue to face the potential for irreparable harm. In addition,
 8   these violations of law will be allowed to proceed without remedy and Defendants
 9   will likely continue such illegal conduct. Because of the size of the individual Class
10   member’s claims, few, if any, Class members could afford to seek legal redress for
11   the wrongs complained of herein.
12         35.    Plaintiff has retained counsel experienced in handling class action
13   claims and claims involving violations of the Telephone Consumer Protection Act.
14         36.    A class action is a superior method for the fair and efficient
15   adjudication of this controversy. Class-wide damages are essential to induce
16   Defendants to comply with federal and California law. The interest of Class
17   members in individually controlling the prosecution of separate claims against
18   Defendants are small because the maximum statutory damages in an individual
19   action for violation of privacy are minimal. Management of these claims is likely
20   to present significantly fewer difficulties than those presented in many class claims.
21         37.    Defendants has acted on grounds generally applicable to the Class,
22   thereby making appropriate final injunctive relief and corresponding declaratory
23   relief with respect to the Class as a whole.
24                              FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                      47 U.S.C. §227(b).
27         38.    Plaintiffs repeat and incorporates by reference into this cause of action
28   the allegations set forth above.


                                  CLASS ACTION COMPLAINT
                                                -9-
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 10 of 12 Page ID #:10




 1          39.    The foregoing acts and omissions of Defendant constitute numerous
 2    and multiple negligent violations of the TCPA, including but not limited to each
 3    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4    47 U.S.C. § 227 (b)(1)(A).
 5          40.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 6    Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 7    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8          41.    Plaintiffs and the Class members are also entitled to and seek
 9    injunctive relief prohibiting such conduct in the future.
10                            SECOND CAUSE OF ACTION
11      Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                             Act
13                                       47 U.S.C. §227(b)
14          42.    Plaintiffs repeat and incorporates by reference into this cause of action
15    the allegations set forth above.
16          43.    The foregoing acts and omissions of Defendant constitute numerous
17    and multiple knowing and/or willful violations of the TCPA, including but not
18    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
19    and in particular 47 U.S.C. § 227 (b)(1)(A).
20          44.    As a result of Defendant’s knowing and/or willful violations of 47
21    U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
22    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
23    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24          45.    Plaintiffs and the Class members are also entitled to and seek
25    injunctive relief prohibiting such conduct in the future.
26    ///
27    ///
28    ///


                                   CLASS ACTION COMPLAINT
                                                - 10 -
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 11 of 12 Page ID #:11




 1                                PRAYER FOR RELIEF
 2     WHEREFORE, Plaintiffs request judgment against Defendant for the following:
 3                             FIRST CAUSE OF ACTION
 4           Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. §227(b)
 6               • As a result of Defendant’s negligent violations of 47 U.S.C.
 7                §227(b)(1), Plaintiffs and the Class members are entitled to and
 8                request $500 in statutory damages, for each and every violation,
 9                pursuant to 47 U.S.C. 227(b)(3)(B).
10               • Any and all other relief that the Court deems just and proper.
11                           SECOND CAUSE OF ACTION
12      Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                           Act
14                                   47 U.S.C. §227(b)
15               • As a result of Defendant’s willful and/or knowing violations of 47
16                U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
17                and request treble damages, as provided by statute, up to $1,500, for
18                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
19                U.S.C. §227(b)(3)(C).
20               • Any and all other relief that the Court deems just and proper.
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///


                                 CLASS ACTION COMPLAINT
                                              - 11 -
     Case 2:20-cv-05221-DDP-PJW Document 1 Filed 06/11/20 Page 12 of 12 Page ID #:12




 1                                     JURY DEMAND
 2          46.    Pursuant to the Seventh Amendment to the Constitution of the United
 3    States of America, Plaintiffs are entitled to, and demands, a trial by jury.
 4
            Respectfully submitted this 11th day of June, 2020.
 5
 6
                                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
 9
                                            Law Offices of Todd M. Friedman
10                                          Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  CLASS ACTION COMPLAINT
                                               - 12 -
